Citation Nr: 0218064	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01-02 363A	)	DATE
	)
	)



THE ISSUE

Whether the decision of the Board of Veterans' Appeals in 
May 1981 that denied an evaluation in excess of 10 percent 
for chronic undifferentiated schizophrenia should be 
revised or reversed on the basis of clear and unmistakable 
error.  




REPRESENTATION

Moving party represented by:  Mark A. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1965 to November 
1968.  

This case comes before the Board on motion by the veteran 
to revise or reverse the Board's May 1981 decision on the 
basis of clear and unmistakable error (CUE).  

In July 2001, the Board issued a decision in this case and 
the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 
2002, pursuant to a Joint Motion for Remand and for Stay 
of Proceedings, the Court vacated the Board's July 2001 
decision and remanded the case to the Board for 
readjudication consistent with the analysis in the Joint 
Motion.  

In a statement received in March 2001, the veteran 
requested a personal hearing in conjunction with his CUE 
allegation.  Attached to that request was an extensive 
argument consisting of 33 typewritten pages of text.  The 
Board observes that 38 C.F.R. § 20.1405(c) (2002) provides 
that the Board may, for good cause shown, grant a request 
for a hearing for the purpose of argument.  No testimony 
or other evidence will be admitted in conjunction with 
such a hearing.  The veteran was notified of the 
regulations governing such cases and did not allege that 
there was good cause for such a hearing.  In addition, in 
the documents presented with the hearing request and in 
written documents subsequently presented to the Court and 
to the Board, he made his position very clear.  
Accordingly, the Board finds that no useful purpose would 
be served in granting a hearing to hear oral argument on 
this matter.  Further, neither the veteran nor his 
attorney has subsequently expressed an interest in such a 
hearing.  Therefore, the request for a hearing is denied.  


FINDINGS OF FACT

1.  A rating decision in November 1968 established service 
connection for undifferentiated type schizophrenic 
reaction and assigned a 100 percent evaluation.  

2.  A rating decision in April 1979 reduced the rating for 
the service-connected psychiatric disability to 
10 percent.  

3.  The decision of the Board in May 1981 to deny a rating 
in excess of 10 percent for the service-connected 
psychiatric disability failed to consider the provisions 
of an applicable regulation, 38 C.F.R. § 3.344.  The 
failure to consider § 3.344 was an error of law.  

4.  If the Board had considered § 3.344 in the May 1981 
decision, the result would have been manifestly different 
but for the error.  


CONCLUSION OF LAW

The Board's May 1981 decision that denied an evaluation in 
excess of 10 percent for chronic undifferentiated 
schizophrenia was clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400, 
20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

However, the Court has held that the VCAA is not 
applicable to cases involving allegations of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App, 
165, 178-79 (2001).  

Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(2002).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  See 38 C.F.R. § 20.1400.  The statute 
and implementing regulation provide that a decision by the 
Board is subject to revision on the grounds of CUE.  If 
evidence establishes the error, the prior decision shall 
be reversed or revised.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on 
its own motion or upon request of the claimant.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.  Generally, either 
the correct facts, as they were known 
at the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable 
error in a prior Board decision must be based on the 
record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot 
be clear and unmistakable.  38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are:  (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) 
Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation 
of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, 
the Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has 
also held that a finding that there was such error "must 
be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether 
error existed in the prior decision.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute 
clear and unmistakable error.  Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Dobbin v. Principi, 15 
Vet. App. 323, 326 (2001).  Moreover, the error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993).  "It is a kind of error, of fact or of law, 
that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

The facts in this case may be briefly set forth.  
Following his separation from service in November 1968, a 
rating decision in November 1968 granted service 
connection for undifferentiated type schizophrenic 
reaction and assigned a 100 percent evaluation for the 
disability, based on examination reports by service 
department examiners.  In January 1979, communication was 
received from the veteran requesting that the RO 
reconsider his compensation claim regarding his nervous 
disorder.  VA outpatient treatment records dated from 
April 1978 to February 1979 were received and a VA 
compensation examination was conducted in February 1979.  
A rating decision in February 1979 reduced the rating to 
10 percent disabling and determined that the veteran was 
not so disabled by reason of his psychosis to be 
permanently precluded from some form of substantially 
gainful employment.  The veteran appealed the assignment 
of the 10 percent evaluation.  

By a decision in May 1981, which framed the issue as 
entitlement to an increased rating for chronic 
undifferentiated schizophrenia rated 10 percent disabling, 
the Board denied an increased rating.  The Board noted 
that the veteran had been found to be totally disabled for 
purposes of Social Security disability benefits.  

The Board in 1981 also noted that, on the VA examination, 
there were few if any pertinent abnormal clinical findings 
reported.  The veteran was alert, well oriented and 
cooperative.  He did not appear especially anxious or 
depressed.  His thinking was not concrete and he had no 
feelings of persecution.  Although schizophrenia was 
diagnosed, the examiner stated that, if he were seeing the 
veteran for the first time, he doubted that he would make 
that diagnosis.  The Board stated that, it appeared that, 
although schizophrenia was not reported to be in 
remission, the evidence suggested that it might well be.  
The decision indicated that, although the evidence showed 
that the veteran was somewhat disabled, his psychiatric 
symptomatology was not of such severity as to produce 
considerable industrial impairment so as to warrant a 
rating in excess of 10 percent.  

In the September 2000 motion, the veteran alleged CUE in 
the May 1981 Board decision in its failure to restore the 
previous 100 percent disability rating. The specific 
allegations consist of failure to properly apply 38 C.F.R. 
§ 3.344, failure to consider 38 C.F.R. §§ 3.321(b)(1) and 
3.303(b), failure to remand the case to fulfill the duty 
to assist, failure to secure and consider records from the 
Social Security Administration, failure to consider 38 
C.F.R. §§ 4.16 and 4.126, and issuing a decision on the 
basis of missing, forged, destroyed, altered, or lost 
records.

Initially, the Board finds that the veteran's allegations 
predicated on a failure to secure additional evidence 
amounts to no more than an allegation of a breach of the 
duty to assist.  As noted above, a failure to fulfill the 
duty to assist does not constitute CUE.  38 C.F.R. § 
20.1403(d).  Similarly, the veteran's dispute as to the 
evidence on which the Board relied in making its decision 
is merely a disagreement with the way in which such 
evidence was weighed or evaluated.  Again, such an 
allegation does not raise a valid CUE claim.  

In addition, the veteran alleges that the Board failed to 
apply 38 C.F.R. §§ 3.321(b)(1), 4.16, and 4.126.  Each of 
those regulations essentially concerns the evaluation of a 
disability when a veteran is unemployable due to service-
connected disability.  In the May 1981 decision, the Board 
specifically found that the evidence supported no more 
than a 10 percent rating.  Under the rating criteria then 
in effect, a 10 percent rating for schizophrenia was 
assigned when there was slight impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Code 9204 
(1980).  Therefore, even though the Board did not 
specifically cite the regulations referenced above, the 
Board's finding inherently includes the conclusion that 
the veteran's schizophrenia did not render him 
unemployable.  To the extent that the veteran disagrees 
with that conclusion, the disagreement may only be with 
the weighing and evaluating of the evidence used to arrive 
at that conclusion, which does not raise a valid claim of 
CUE.  38 C.F.R. § 20.1403(d).

With respect to the claim that the Board failed to apply 
38 C.F.R. § 3.303(b), the Board notes that that regulation 
concerns the establishment of service connection for a 
disability.  As the disability in question was already 
service-connected at the time of the May 1981 Board 
decision, the failure to apply 38 C.F.R. § 3.303(b) is not 
clearly and unmistakably erroneous.  

Finally, the Board acknowledges that, although the May 
1981 Board decision is styled as a claim for an increased 
rating, the issue is most properly addressed as whether 
the reduction to a 10 percent rating was proper.  
Therefore, the veteran's allegation as to the failure to 
apply 38 C.F.R. § 3.344 is valid.

Reductions in disability evaluations are accomplished 
pursuant to the provisions of 38 C.F.R. §§ 3.344 and 
3.105(e).  As in effect at the time of the May 1981 Board 
decision, 38 C.F.R. § 3.344 provided as follows:

(a) Examination reports indicating improvement.  
Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability 
evaluations consistent with the laws and Veterans 
Administration regulations governing disability 
compensation and pension.  It is essential that the 
entire record of examinations and the medical-
industrial history be reviewed to ascertain whether 
the recent examination is full and complete, 
including all special examinations indicated as a 
result of general examination and the entire case 
history.  This applies to treatment of intercurrent 
diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by 
designated physicians, and examinations in the 
absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full 
and complete than those on which payments were 
authorized or continued will not be used as a basis 
of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic 
depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart 
disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all 
the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) 
after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed 
rest.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the 
rating agency will be considered whether the evidence 
makes it reasonably certain that the improvement will 
be maintained under the ordinary conditions of life.  
When syphilis of the central nervous system or 
alcoholic deterioration is diagnosed following a long 
prior history of psychosis, psychoneurosis, epilepsy, 
or the like, it is rarely possible to exclude 
persistence, in masked form, of the preceding 
innocently acquired manifestations.  Rating boards 
encountering a change of diagnosis will exercise 
caution in the determination as to whether a change 
in diagnosis represents no more than a progression of 
an earlier diagnosis, an error in prior diagnosis or 
possibly a disease entity independent of the service-
connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder 
only, the possibility of only temporary remission of 
a super-imposed psychiatric disease will be borne in 
mind.

(b) Doubtful cases.  If doubt remains, after 
according due consideration to all the evidence 
developed by the several items discussed in paragraph 
(a) of this section, the rating agency will continue 
the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following 
the appropriate code there will be added the 
reference "Rating continued pending reexamination 
months from this date, § 3.344."  The rating agency 
will determine on the basis of the facts in each 
individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be 
made.

(c) Disabilities which are likely to improve.  The 
provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long 
periods at the same level (5 years to more).  They do 
not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

38 C.F.R. § 3.344 (1980).  

As in effect at the time of the May 1981 Board decision, 
38 C.F.R. § 3.105(e) provided that:

Where the reduction in evaluation of a service-
connected disability or employability status is 
considered warranted and the lower evaluation would 
result in a reduction or discontinuance of 
compensation payments currently being made, rating 
action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day 
period from date of notice to the payee expires.  The 
veteran will be notified at his or her latest address 
of record of the action taken and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence.

38 C.F.R. § 3.105 (1980).  

At the time of the May 1981 Board decision, although the 
veteran had a service-connected disability, he had not 
waived receipt of military retired pay and was therefore 
not actually receiving VA disability compensation.  
Because a reduction in the service-connected evaluation 
did not affect compensation payments, the provisions of 38 
C.F.R. § 3.105(e) were not implicated.  

However, because the 100 percent rating had been in effect 
for more than 5 years and to the extent that the Board did 
not explicitly or even implicitly consider the provisions 
of § 3.344, the 1981 decision was in error.  Nevertheless, 
that does not end the current analysis.  The Board must 
also consider whether that error "compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo.  

As noted in the Joint Motion, § 3.344 contains several 
considerations.  Initially, the regulation requires that 
"the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  In this case, 
the initial 100 percent evaluation was based primarily on 
the reports of a service department hospitalization and a 
medical board.  Those reports discussed the veteran's 
current psychiatric symptomatology and history and the 
course of the hospitalization in some detail, as well his 
response to therapy and the examiners' recommendations 
regarding further military duty.  The Board's 1981 
decision was based primarily on recent VA outpatient 
treatment records and the report of a VA psychiatric 
compensation examination.  While the clinic notes were 
fairly brief and in most cases didn't even pertain to the 
psychiatric disability, the VA compensation examination 
report did discuss the veteran's psychiatric history, his 
social and family interactions, and his work history, as 
well as provide a detailed account of his current 
psychiatric symptoms and clinical findings.  Thus, the 
Board finds that the examination on which the 1981 
decision was primarily based was just as full and complete 
as the examination on which the original 100 percent 
rating was based.  

However, the veteran also contends that the 100 percent 
rating should not have been reduced, based on a single 
examination, because all the evidence of record did not 
clearly warrant the conclusion that sustained improvement 
had been demonstrated.  On this point, the Board agrees 
with the veteran.  The only evidence that was of record, 
other than the single February 1979 VA compensation 
examination, consisted of records of several VA outpatient 
visits that were essentially only for non-psychiatric 
problems.  Only two of those records referred to 
psychiatric symptoms at all, and those reports noted 
"bizarre descriptions of the need for" medications and 
"usual bizarre [symptoms] if he doesn't take" his antacid.  
Rather than showing improvement, those statements would 
seem to indicate continued psychotic manifestations.  
Moreover, those are the only references to the current 
state of the veteran's psychiatric disability.  

The Board cannot conclude from those reports and from the 
report of the VA compensation examination that sustained 
improvement in the veteran's psychiatric impairment had 
been demonstrated.  In this regard, the Board notes that 
the standard for reaching that conclusion is a high one: 
the evidence must "compel[] the conclusion, to which 
reasonable minds cannot differ."  However, there simply is 
no medical evidence from which the Board in 1981 might 
have found that sustained improvement had been shown.  

Accordingly, the Board concludes that the failure of the 
Board to consider the provisions of 38 C.F.R. § 3.344 in 
its May 1981 decision constituted clear and unmistakable 
error.  Therefore, the reduction of the rating for the 
veteran's schizophrenia from 100 percent disabling was 
erroneous and the 100 percent rating must be restored, 
effective from the date of the reduction, January 15, 
1979.  


ORDER

Clear and unmistakable error having been found in the May 
1981 Board decision that denied an evaluation in excess of 
10 percent for chronic undifferentiated schizophrenia, a 
100 percent rating for the disability is restored, 
effective from January 15, 1979.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



